DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 1-2  is not clear what the difference encoded versions of the content  and which are their differences since they are not clearly defined, and also not clear why only P-frame of an hybrid frame are selected and/or why the non-hybrid P-frame are not selected….in general the claim limitation language is so vague and involved that is not possible at the present to identify and/or point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0068983 A1 Ryan et al.
As to claim 1, Ryan discloses a method for generating an output audio/video bitstream (see fig.1 and 2), including steps of: (a) providing frames, where at least one of the frames is a hybrid frame including a P- frame and an I-frame, where the I-frame is indicative of an encoded version of content and the P-frame is indicative of a differently encoded version of the content, and where each of the frames is indicative of audio content or video content (see fig.4; page.1, ¶0014-¶0015,¶0031); and (b) generating the output audio/video bitstream, including by selecting the P-frame of at least one said hybrid frame, and including each selected P-frame in the output audio/video bitstream, such that the output audio/video bitstream includes a segment which starts with an I-frame and includes at least said selected P-frame following the I-frame (see fig.4; page.3,¶0031-¶0032).  
As to claim 2,  Ryan discloses a method for generating an output audio/video bitstream, including steps of: (a) providing frames, where at least one of the frames is a hybrid frame including at least one chunk of data useful for determining a P-frame and an I-frame, where the I-frame is indicative of an encoded version of content and the P-frame is indicative of a differently encoded version of the content, and where each of the frames is indicative of audio content or video content (see fig.4; page.1, ¶0014-¶0015,¶0031); and (b) generating the output audio/video bitstream, including by synthesizing at least one I-frame or P-frame using at least one said chunk of data of at least one said hybrid frame, thereby generating at least one synthesized frame, and including each said synthesized frame in the output audio/video bitstream, such that the output audio/video bitstream includes a segment which starts with an I-frame and includes at least one synthesized P-frame following the I-frame, or starts with a synthesized I-frame and includes at least one P-frame following the synthesized I-frame (see fig.4 and 5; page.3,¶0031-¶0032, ¶0035-¶0038).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,738,676 B1 to Evans et al.
US 7,983,440 B1 to Roberts et al.
US 2004/0184539 A1 to Lane.
US 2011/0263332 A1 to Mizrachi.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (469)295-9212. The examiner can normally be reached  Monday-Friday 9:00AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2723011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424